                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 MASON BURBANK,

                Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-294

        v.

 WILLIAM KIRKCONNELL, et al.;

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's May 15, 2019 Report and Recommendation, (doc. 14), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation finding that

plaintiff’s claims for excessive force, intentional infliction of emotional distress, and defamation

should be dismissed.     Because no claims remain, plaintiff’s Third Amended Complaint is

DISMISSED. The Clerk is DIRECTED to CLOSE this case.

       SO ORDERED, this 21st day of June, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
